DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “jumboblock” in claims 1, 3, and 4 is used by the claim to mean “The term block and jumboblock may be used interchangeably herein,” (see instant specification [0019]) while the accepted meaning is “grouping several flash blocks together.” The term is indefinite because the specification does not clearly redefine the term.
Claims 2 and 5-7 inherent the same issues and are rejected for similar reasons.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “gap” in claims 9, 10, 12, 15, 16, and 17 is used by the claim to mean “Records having gaps resulting from data modification or bad portions of a non- volatile memory (NVM),” (see instant specification [0006]) while the accepted meaning is “missing data.” The term is indefinite because the specification does not clearly redefine the term.
Claims 11 and 13-14 inherent the same issues and are rejected for similar reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as obvious over Battaje (US 20180004652Al).

Referring to claims 1, 9, and 18, taking claim 1 as exemplary, Battaje teaches
A data storage device, comprising: a front-end (FE); ([Battaje 0069, Fig. 2] in FIG. 2, the storage logic 104 may include an input buffer 220) a front-end module (FM) comprising a plurality of flash interface modules (FIMs), ([Battaje 0036, 0066, Fig. 1] storage logic 104 and one or more storage devices 110a, 110b through 110n specifically in flash-storage devices. In the illustrated embodiment, the storage logic 104 and the one or more storage devices 110a, 110b through 110n are communicatively coupled) a table list and a jumboblock list, ([Battaje 0064-0065] A multi-level linked-list data structure is used to categorize the dump groups) the FM coupled to the FE; ([Battaje 0069, Fig. 2] in FIG. 2, the storage logic 104 may include an input buffer 220) and a controller comprising a processor ([Battaje abstract, 0069-0070, Fig. 2] storage logic 104 may include a controller 201 and processor) configured to perform a method for database record management, ([Battaje 0067, Fig. 2] storage logic 104 provides translation table management schemes.) the method comprising: writing a first record of a table to a first location on a first FIM of the plurality of FIMs; ([Battaje Fig. 10A] Map the first translation table entry to a first dump unit based on a hash function associated with the logical block, the first dump unit included in the array of dump units) writing a second record of the table to second location of a second FIM of the plurality of FIMS; ([Battaje Fig. 10A] Identify a second translation table entry for the logical block in the first dump unit, the second translation table entry also being stored in a storage device) updating a first entry of the jumboblock list with the first location and a second entry of the jumboblock list with the second location; ([Battaje 0159-0160] mapping 1006 the first translation table entry to a first dump unit and continue by identifying 1008 a second translation table entry for the logical block in the first dump unit, wherein the second translation table entry also being stored in a storage device 110) and updating the table list with a reference to the first location of the jumboblock list ([Battaje Fig. 10B] Update the linked list in the storage device, the linked list referencing the first translation table entry in the storage device through previous translation table entries associated with the logical block).
	Examiner notes that although Battaje uses different terminology, the elements of Battaje correspond to the terminology of the instant application as used in the claims and described in the instant specification.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Battaje before him or her to modify elements of Battaje to correspond to the terminology used in the instant application. The suggestion and/or motivation for doing so would be Applicant’s can be their own lexicographer, and can assign different terminology to similar components and functionality. 
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
Referring to the non-exemplary limitation of claim 9, Battaje teaches ; receiving an indication that data at one of the first memory location and second memory location has been modified, creating a gap in data; and storing a first gap reference to the gap in data ([Battaje 0063, 0136] Whenever a physical block is assigned to a logical block, the corresponding bit is turned ON and whenever the logical block is overwritten (hence invalidating the previously mapped physical block), the corresponding bit is turned OFF.).

Referring to claim 2, Battaje teaches

The data storage device of claim 1, wherein the first entry comprises a reference to the second entry ([Battaje 0065] For each dump group, a linked-list pointer is also stored that allows the dump group to be attached to a linked list. A multi-level linked-list data structure is used to categorize the dump groups. Each linked list holds the dump groups that satisfy a certain pre-defined criteria for that list.).

Referring to claim 3, Battaje teaches
The data storage device of claim 2, wherein the FM further comprises a last memory buffer, ([Battaje 0071, Fig. 2] input buffer 220) the method further comprising: receiving a third record of the table to the last memory buffer; ([Battaje 0195] method 1200 may receive 1210 a third logical block entry for the first dump group and a fourth logical block entry for the second dump group in the memory. In some embodiments, the operations in step 1210 may also be performed by the unified paging module 202 in cooperation with the input buffer 220 and one or more other entities of the storage logic 104.) writing the third record to a third location on a third FIM of the plurality of FIMs; updating a third entry of the jumboblock list with the third location; ([Battaje Fig. 12A] Store the third logical block entry for the first dump group and the fourth logical block entry for the second dump group in a reverse translation table) and updating the second entry to be coupled to the third entry ([Battaje 0192, Fig. 12A] Storing the first logical block entry for the first dump group and the second logical block entry for the second dump group in a reverse translation table).

Referring to claim 4, Battaje teaches

The data storage device of claim 3, wherein the FM further comprises an available jumboblock list comprising at least one available location of a FIM of the plurality of FIMs, the method further comprising receiving the third location on the third FIM from the available jumboblock list ([Battaje Fig. 12A] Receive a third logical block entry for the first dump group and a fourth logical block entry for the second dump group in the memory).

Referring to claim 5, Battaje teaches
The data storage device of claim 1, wherein the first location and second location comprise sequential block addresses of the first FIM and second FIM ([Battaje 0159] A logical block is mapped to a particular dump unit using the hash function. The hash function is selected to well distribute logical blocks to various dump units as well as assign a few successive logical blocks to same dump unit to get locality benefit for typical workloads. For example, a hash function Dump_unit(L)=L mod 512, maps successive logical block number to the same or the next dump unit).

Referring to claim 7, Battaje teaches
The data storage device of claim 6, wherein the FM further comprises an available blocks list comprising a list of an available block of each of the plurality of FIMs ([Battaje 0151] The logical space allocation array 904 includes the reserved logical space allocated to each dump group. In the example of FIG. 9, the reserved logical space for dump group 0 is the array 922, i.e. unused logical space).

Referring to claim 8, Battaje teaches
The data storage device of claim 7, wherein the method further comprises providing a third location of a third FIM for receiving a third record of the table, wherein the third location comprises a sequential block reference on the third FIM relative to the second location of the second FIM ([Battaje 0195, Fig. 12A] Receive a third logical block entry for the first dump group and a fourth logical block entry for the second dump group in the memory).

Referring to claim 10, Battaje teaches
The controller of claim 9, wherein the first reference is updated to include the first gap reference ([Battaje 0063, 0136] whenever the logical block is overwritten (hence invalidating the previously mapped physical block), the corresponding bit is turned OFF.).

Referring to claim 11, Battaje teaches
The controller of claim 10, wherein the method further comprises receiving a request for the first and second reference ([Battaje Fig. 12A] Receive a first logical block entry for a first dump group and a second logical block entry for a second).

Referring to claim 12, Battaje teaches
The controller of claim 11, wherein the method further comprises providing data from the first memory location, that is not referenced by the first gap reference ([Battaje 0214] continue by assigning 1404 an ON status to a first bit associated with the first physical block. In one embodiment, the ON status associated with the first bit may be stored in the bitmap 308 in the memory 212.).

Referring to claim 13, Battaje teaches
The controller of claim 9, further comprising a plurality of references to a plurality of memory locations of a plurality of FIMs ([Battaje 0038, Fig. 2] translation tables).

Referring to claim 14, Battaje teaches
The controller of claim 13, wherein the first reference, second reference, and plurality of references are coupled as a linked list ([Battaje Fig. 10B] Update the linked list in the storage device, the linked list referencing the first translation table entry in the storage device through previous translation table entries associated with the logical block).

Referring to claim 15, Battaje teaches
The controller of claim 14, wherein at least one additional gap reference is coupled to one of the plurality of references ([Battaje 0063] Garbage collection selects the physical chunk to
relocate and using the bitmap and filters out only those physical blocks that have the bit turned ON. These are the only blocks that needed to be relocated, since all other blocks are implicitly holding data that has been overwritten with newer data.).

Referring to claim 16, Battaje teaches
The controller of claim 15, wherein the method further comprises performing a garbage collection on the first gap references and the at least one additional gap reference ([Battaje 0063, 0136, 0218] whenever the logical block is overwritten (hence invalidating the previously mapped physical block), the corresponding bit is turned OFF. the garbage collection optimization module 704 may assign an OFF status to a bit corresponding to a physical block, if no active mapping exists between the physical block and a logical block).

Referring to claim 20, Battaje teaches
The system of claim 18, wherein the method further comprises providing a reference to a last buffer ([Battaje 0071, Fig. 2] input buffer 220)  comprising a reference memory location in a random access memory (RAM) ([Battaje 0068] storage devices 110 may include a non-transitory memory such as a dynamic random access memory (DRAM) device, a static random access memory (SRAM) device, or some other memory devices).

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaje (US 20180004652Al) as applied to claims 5 and 18 above, and further in view of Szubbocsev (US 20170286286Al).


Referring to claim 6, Battaje teaches
The data storage device of claim 5 (see claim 5 rejection above).
Battaje does not explicitly teach wherein the method further comprises reading the first record and second record in parallel ([]).
Szubbocsev teaches wherein the method further comprises reading the first record and second record in parallel ([Szubbocsev 0023] Superblocks may be maintained for purposes of parallel reading/writing of data, as well as for garbage collection).
Battaje and Szubbocsev are analogous art because they are from the same field of endeavor in storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Battaje and Szubbocsev before him or her to modify the system of Battaje to include the parallel read superblocks of Szubbocsev, thereafter the system is connected to parallel read superblocks. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have more bandwidth by allowing superblocks, i.e. groups of blocks to be read simultaneously. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Battaje with Szubbocsev to obtain the invention as specified in the instant application claims.
	

Referring to claim 19, Battaje teaches
The system of claim 18, further comprising: updating additional FIMs with data from additional records from the plurality of records such that reading data from the FIM and additional FIMs ([Battaje 0159-0160] mapping 1006 the first translation table entry to a first dump unit and continue by identifying 1008 a second translation table entry for the logical block in the first dump unit, wherein the second translation table entry also being stored in a storage device 110).
Battaje does not explicitly teach will cause the data from the record and data from additional records to be read in parallel.
Szubbocsev teaches will cause the data from the record and data from additional records to be read in parallel ([Szubbocsev 0023] Superblocks may be maintained for purposes of parallel reading/writing of data, as well as for garbage collection).
Battaje and Szubbocsev are analogous art because they are from the same field of endeavor in storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Battaje and Szubbocsev before him or her to modify the system of Battaje to include the parallel read superblocks of Szubbocsev, thereafter the system is connected to parallel read superblocks. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have more bandwidth by allowing superblocks, i.e. groups of blocks to be read simultaneously. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Battaje with Szubbocsev to obtain the invention as specified in the instant application claims.

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all corresponding issues/rejections to the claim addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding memory superblocks and garbage collection.
US 20160092325 A1
US 8924629 B1
US 8898410 B1
US 20110072198 A1
US 7818493 B2
US 20080235306 A1
US 20070156998 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132